Exhibit 10.2

Execution Version

OMNIBUS AGREEMENT

This Omnibus Agreement (this “Agreement”) is entered into on, and effective as
of, the Closing Date (as defined below) among Enbridge Inc., a corporation
incorporated under the laws of Canada (“Enbridge”), Enbridge Energy Partners,
L.P., a Delaware limited partnership (“EEP”), Midcoast Energy Partners, L.P., a
Delaware limited partnership (the “Partnership”), Midcoast Holdings, L.L.C., a
Delaware limited liability company and general partner of the Partnership (the
“General Partner”), Midcoast OLP GP, L.L.C., a Delaware limited liability
company (“OLP GP”), and Midcoast Operating, L.P., a Texas limited partnership
(“Midcoast Operating”).

RECITALS

1. The Parties (as defined below) desire by their execution of this Agreement to
evidence their understanding, as more fully set forth in Article II, with
respect to certain indemnification obligations of EEP to the Partnership Group
(as defined below).

2. The Parties desire by their execution of this Agreement to evidence their
understanding, as more fully set forth in Article III, with respect to
Enbridge’s granting of certain licenses to the Partnership Group.

In consideration of the premises and the covenants, conditions, and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

ARTICLE I

Definitions

1.1 Definitions. As used in this Agreement, the following terms shall have the
meanings set forth below:

“Affiliate” is defined in the Partnership Agreement.

“Assets” means any and all assets owned by, leased by or necessary for the
operation of the business, properties or assets of the Partnership Group as of
the Closing Date.

“Closing Date” means November 13, 2013.

“Confidential Information” means any proprietary or confidential information
that is competitively sensitive material or otherwise of value to a Party or its
Affiliates and not generally known to the public, including trade secrets,
scientific or technical information, design, invention, process, procedure,
formula, improvements, product planning information, marketing strategies,
financial information, information regarding operations, consumer and/or
customer relationships, consumer and/or customer identities and profiles, sales
estimates, business plans, and internal performance results relating to the
past, present or future business activities of a Party or its Affiliates and the
consumers, customers, clients and suppliers of any of the foregoing.
Confidential Information includes such information as may be contained in or
embodied by documents, substances, engineering and laboratory notebooks,
reports, data,



--------------------------------------------------------------------------------

specifications, computer source code and object code, flow charts, databases,
drawings, pilot plants or demonstration or operating facilities, diagrams,
specifications, bills of material, equipment, prototypes and models, and any
other tangible manifestation (including data in computer or other digital
format) of the foregoing; provided, however, that Confidential Information does
not include information that a receiving Party can show (i) has been published
or has otherwise become available to the general public as part of the public
domain without breach of this Agreement, (ii) has been furnished or made known
to the receiving Party without any obligation to keep it confidential by a third
party under circumstances which are not known to the receiving Party to involve
a breach of the third party’s obligations to a Party or (iii) was developed
independently of information furnished or made available to the receiving Party
as contemplated under this Agreement.

“Covered Environmental Losses” is defined in Section 2.1.

“Covered Non-Environmental Losses” is defined in Section 2.2.

“Enbridge License” is defined in Section 3.1.

“Enbridge Marks” is defined in Section 3.1.

“Environmental Deductible” is defined in Section 2.4.

“Environmental Laws” means all federal, state, and local laws, statutes, rules,
regulations, orders, judgments, ordinances, codes, injunctions, decrees,
Environmental Permits and other legally enforceable requirements and rules of
common law relating to pollution or protection of human health, natural
resources, wildlife and the environment or workplace health or safety including,
without limitation, the federal Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as amended, 42 U.S.C. §§9601 et seq.,
the Resource Conservation and Recovery Act of 1976, as amended, 42 U.S.C. §§6901
et seq., the Clean Air Act, as amended, 42 U.S.C. §§7401 et seq., the Federal
Water Pollution Control Act, as amended, 33 U.S.C. §§1251 et seq., the Toxic
Substances Control Act, as amended, 15 U.S.C. §§2601 et seq., the Oil Pollution
Act of 1990, 33 U.S.C. §§2701 et seq., the Safe Drinking Water Act of 1974, as
amended, 42 USC §§300f et seq., the Hazardous Materials Transportation Act of
1994, as amended, 49 U.S.C. §§ 5101 et seq., the Pipeline Safety Improvement Act
of 2002, 49 U.S.C. §§60101 et seq., and other environmental conservation and
protection laws and the Occupational Safety and Health Act of 1970, 29 U.S.C. §§
651 et seq, and the regulations promulgated pursuant thereto, and any state or
local counterparts, each as amended from time to time.

“Environmental Permit” means any permit, approval, identification number,
license, registration, certification, consent, exemption, variance or other
authorization required under or issued pursuant to any applicable Environmental
Law, including applications for renewal of such permits in which the application
allows for continued operation under the terms of an expired permit.

“Governmental Authority” means any federal, state, tribal, foreign or local
governmental entity, authority, department, court or agency, including any
political subdivision thereof, exercising, or entitled to exercise, any
administrative, executive, judicial, legislative, police, regulatory or taxing
authority or power of any nature, and including any arbitrating body, commission
or quasi-governmental authority or self-regulating organization of competent
authority exercising or enlisted to exercise similar power or authority.

 

2



--------------------------------------------------------------------------------

“Group Member” is defined in the Partnership Agreement.

“Hazardous Substance” means (a) any substance, whether solid, liquid, gaseous,
semi-solid, or any combination thereof, that is designated, defined or
classified as a hazardous waste, solid waste, hazardous material, pollutant,
contaminant or toxic or hazardous substance, or terms of similar meaning, or
that is otherwise regulated under any Environmental Law, including, without
limitation, any hazardous substance as defined under the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, as amended, 42
U.S.C. §§9601 et seq. and including asbestos and lead-containing paints or
coatings, and (b) petroleum, oil, gasoline, natural gas, fuel oil, motor oil,
waste oil, diesel fuel, jet fuel, and other refined petroleum hydrocarbons.

“Identification Deadline” means the third anniversary of the Closing Date.

“Indemnified Party” means the Party entitled to indemnification in accordance
with Article II.

“Indemnifying Party” means the Party from whom indemnification may be sought in
accordance with Article II.

“Limited Partner” is defined in the Partnership Agreement.

“Logo” means the Enbridge logo as set forth in Schedule A attached hereto.

“Losses” means any losses, damages, liabilities, claims, demands, causes of
action, judgments, settlements, fines, penalties, costs and expenses (including,
without limitation, court costs and reasonable attorney’s and expert’s fees) of
any and every kind or character, known or unknown, fixed or contingent.

“Non-Environmental Deductible” is defined in Section 2.4.

“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of Midcoast Energy Partners, L.P., dated as of the Closing
Date.

“Partnership Change of Control” means EEP ceases to control, directly or
indirectly, the general partner of the Partnership. For purposes of this
definition, “control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of the general
partner of the Partnership, whether through ownership of voting securities, by
contract, or otherwise.

“Partnership Group” is defined in the Partnership Agreement.

“Party” means a signatory to this Agreement.

 

3



--------------------------------------------------------------------------------

“Permitted Usage” means use in connection with the current business and
investments of each Group Member, including the business of energy pipeline
transportation and infrastructure and such other business activities as any
Group Member may determine and as to which Enbridge gives its written consent,
including all activities ancillary or incidental thereto.

“Person” means an individual or a corporation, firm, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.

“Registration Statement” means the Partnership’s registration statement on Form
S-1, initially filed with the Securities and Exchange Commission on June 14,
2013 (File No. 333-189341), as amended.

“Representative” is defined in Section 4.1(a).

1.2 Rules of Construction. Unless expressly provided for elsewhere in this
Agreement, this Agreement shall be interpreted in accordance with the following
provisions:

(a) If a word or phrase is defined, its other grammatical forms have a
corresponding meaning.

(b) The headings contained in this Agreement are for reference purposes only and
shall not affect the meaning or interpretation of this Agreement.

(c) A reference to any Party to this Agreement or another agreement or document
includes the Party’s successors and assigns.

(d) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and article, section, subsection and
schedule references are to this Agreement unless otherwise specified.

(e) The words “including,” “include,” “includes” and all variations thereof
shall mean “including without limitation.”

(f) The word “or” shall have the inclusive meaning represented by the phrase
“and/or.”

(g) The words “shall” and “will” have equal force and effect.

(h) The schedules identified in this Agreement are incorporated herein by
reference and made a part of this Agreement.

(i) References to “$” or to “dollars” shall mean the lawful currency of the
United States of America.

 

4



--------------------------------------------------------------------------------

ARTICLE II

Indemnification

2.1 Environmental Indemnification. EEP shall indemnify, defend and hold harmless
each Group Member from and against any Losses suffered or incurred by such Group
Member, directly or indirectly, by reason of or arising out of:

(a) any violation or correction of any violation of Environmental Laws as in
effect prior to the Closing Date; and

(b) any environmental event, condition or matter associated with or arising from
the ownership or operation of the Assets (including the presence of Hazardous
Substances on, under, about or migrating to or from the Assets or the disposal
or the release of Hazardous Substances generated by operation of the Assets at
non-Asset locations), including (A) the cost and expense of any investigation,
assessment, evaluation, monitoring, containment, cleanup, repair, restoration,
remediation, risk-based closure activities, or other corrective action required
or necessary under Environmental Laws and (B) the cost and expense of the
preparation and implementation of any closure, remedial, corrective action, or
other plans required or necessary under Environmental Laws as in effect prior to
the Closing Date.

provided, however, that with respect to any violation under Section 2.1(a) or
any environmental event, condition or matter included under Section 2.1(b), EEP
will be obligated to indemnify such Group Member only to the extent that such
violation or environmental event, condition or matter (x) commenced, occurred or
existed before the Closing Date under Environmental Laws as in effect prior to
the Closing Date and (y) EEP is notified in writing of such violation, event,
condition or environmental matter prior to the Identification Deadline. Losses
subject to indemnification in this Section 2.1 are referred to collectively as
“Covered Environmental Losses.”

2.2 Additional Indemnification. EEP shall indemnify, defend and hold harmless
each Group Member from and against any Losses suffered or incurred by such Group
Member by reason of or arising out of:

(a) the failure of such Group Member to be the owner of such valid and
indefeasible easement rights or fee ownership or leasehold interests in and to
the lands on which any of the Assets is located as of the Closing Date, and such
failure renders such Group Member liable to a third party or unable to use or
operate the Assets in substantially the same manner that the Assets were used
and operated as of immediately prior to the Closing Date as described in the
Registration Statement;

(b) the failure of such Group Member to have the consents, licenses and permits
necessary to allow any pipeline included in the Assets to cross the roads,
waterways, railroads and other areas upon which any such pipeline is located as
of the Closing Date, where such failure renders the Partnership Group liable to
a third party or unable to use or operate the Assets in substantially the same
manner that the Assets were used and operated as of immediately prior to the
Closing Date as described in the Registration Statement;

 

5



--------------------------------------------------------------------------------

(c) the cost of curing any condition set forth in Section 2.2(a) or (b) that
does not allow any Asset to be operated in accordance with prudent industry
practice; and

(d) the failure of such Group Member to have on the Closing Date any consent,
license, permit or approval necessary to allow such Group Member to own or
operate the Assets in substantially the same manner that the Assets were owned
or operated immediately prior to the Closing Date as described in the
Registration Statement;

provided, however, that EEP will be obligated to indemnify such Group Member for
the matters set forth in clauses (a), (b), (c) and (d) only to the extent that
EEP is notified in writing of any of the foregoing prior to the Identification
Deadline. Losses subject to indemnification in this Section 2.2 are referred to
collectively as “Covered Non-Environmental Losses.”

2.3 Indemnification Procedures.

(a) The Indemnified Party agrees that within a reasonable period of time after
it becomes aware of facts giving rise to a claim for indemnification under this
Article II, it will provide notice thereof in writing to the Indemnifying Party,
specifying the nature of and specific basis for such claim.

(b) The Indemnifying Party shall have the right to control all aspects of the
defense of (and any counterclaims with respect to) any claims brought against
the Indemnified Party that are covered by the indemnification under this Article
II, including, without limitation, the selection of counsel, determination of
whether to appeal any decision of any court and the settling of any such claim
or any matter or any issues relating thereto; provided, however, that no such
settlement for only the payment of money shall be entered into without the
consent of the Indemnified Party unless it includes a full release of the
Indemnified Party from such claim; provided further, that no such settlement
containing any form of injunctive or similar relief shall be entered into
without the prior written consent of the Indemnified Party, which consent shall
not be unreasonably delayed or withheld.

(c) The Indemnified Party agrees to cooperate in good faith and in a
commercially reasonable manner with the Indemnifying Party, with respect to all
aspects of the defense of and pursuit of any counterclaims with respect to any
claims covered by the indemnification under this Article II, including, without
limitation, the prompt furnishing to the Indemnifying Party of any
correspondence or other notice relating thereto that the Indemnified Party may
receive, permitting the name of the Indemnified Party to be utilized in
connection with such defense and counterclaims, the making available to the
Indemnifying Party of any files, records or other information of the Indemnified
Party that the Indemnifying Party considers relevant to such defense and
counterclaims, the making available to the Indemnifying Party of any employees
of the Indemnified Party and the granting to the Indemnifying Party of
reasonable access rights to the properties and facilities of the Indemnified
Party; provided, however, that in connection therewith the Indemnifying Party
agrees to use reasonable efforts to minimize the impact thereof on the
operations of the Indemnified Party and further agrees to maintain the

 

6



--------------------------------------------------------------------------------

confidentiality of all files, records, and other information furnished by the
Indemnified Party pursuant to this Section 2.3. The obligation of the
Indemnified Party to cooperate with the Indemnifying Party as set forth in the
immediately preceding sentence shall not be construed as imposing upon the
Indemnified Party an obligation to hire and pay for counsel in connection with
the defense of and pursuit of any counterclaims with respect to any claims
covered by the indemnification set forth in this Article II; provided, however,
that the Indemnified Party may, at its own option, cost and expense, hire and
pay for counsel in connection with any such defense and counterclaims. The
Indemnifying Party agrees to keep any such counsel hired by the Indemnified
Party informed as to the status of any such defense or counterclaim, but the
Indemnifying Party shall have the right to retain sole control over such defense
and counterclaims so long as the Indemnified Party is still seeking
indemnification hereunder.

(d) In determining the amount of any loss, cost, damage or expense for which the
Indemnified Party is entitled to indemnification under this Agreement, the gross
amount of the indemnification will be reduced by (i) any insurance proceeds
realized by the Indemnified Party, and such correlative insurance benefit shall
be net of any incremental insurance premium that becomes due and payable by the
Indemnified Party as a result of such claim and (ii) all amounts recovered by
the Indemnified Party under contractual indemnities from third Persons.

2.4 Limitations Regarding Indemnification.

(a) EEP shall not be obligated to indemnify, defend and hold harmless any Group
Member for a Covered Environmental Loss under Section 2.1 until such time as the
aggregate amount of all Covered Environmental Losses exceeds $500,000 (the
“Environmental Deductible”), at which time EEP shall be obligated to indemnify
the Partnership Group for the amount of Covered Environmental Losses over the
Environmental Deductible that are incurred by the Partnership Group. EEP shall
not be obligated to indemnify, defend and hold harmless any Group Member for a
Covered Non-Environmental Loss under Section 2.2 until such time as the
aggregate amount of all Covered Non-Environmental Losses exceeds $500,000
(the “Non-Environmental Deductible”), at which time EEP shall be obligated to
indemnify the Partnership Group for the amount of all Covered Non-Environmental
Losses over the Non-Environmental Deductible that are incurred by the
Partnership Group.

(b) The aggregate amount of Losses for which the Partnership Group shall be
entitled to indemnification pursuant to this Article II shall not exceed $15
million.

(c) NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, IN NO EVENT SHALL ANY
PARTY’S INDEMNIFICATION OBLIGATION HEREUNDER COVER OR INCLUDE CONSEQUENTIAL,
INDIRECT, INCIDENTAL, PUNITIVE, EXEMPLARY, SPECIAL OR SIMILAR DAMAGES OR LOST
PROFITS (INCLUDING ANY DIMINUTION IN VALUE OF ANY PARTY’S RESPECTIVE INVESTMENT
IN THE PARTNERSHIP OR MIDCOAST OPERATING) SUFFERED, DIRECTLY OR INDIRECTLY, BY
ANY OTHER PARTY ENTITLED TO INDEMNIFICATION UNDER THIS AGREEMENT, EXCEPT AS A
REIMBURSEMENT FOR ANY SUCH DAMAGES AS ARE PAID TO A GOVERNMENTAL ENTITY OR OTHER
THIRD PARTY.

 

7



--------------------------------------------------------------------------------

ARTICLE III

Licenses of Marks

3.1 Grant of Enbridge License. Upon the terms and conditions set forth in this
Article III, Enbridge hereby grants to the Partnership and each of the entities
currently or hereafter comprising a part of the Partnership Group the right and
license during the term hereof, on a non-exclusive, non-transferable basis (the
“Enbridge License”) to use (a) the name “Enbridge” and (b) the Logo and other
trademarks and tradenames owned by Enbridge and listed on Schedule A attached
hereto (collectively, the “Enbridge Marks”), in each case in connection with the
Permitted Usage.

3.2 Ownership and Quality of Enbridge Marks. The Partnership, on behalf of
itself and the other Group Members, agrees that ownership of the Enbridge Marks
and the goodwill relating thereto shall remain vested in Enbridge during the
term of the Enbridge License and thereafter. To the fullest extent permitted by
law, the Partnership agrees, and agrees to cause the other Group Members, never
to challenge, contest or question the validity of Enbridge’s ownership of the
Enbridge Marks or any registration thereof by Enbridge. In connection with the
use of the Enbridge Marks, the Partnership and any other Group Member shall not
in any manner represent that they have any ownership in the Enbridge Marks or
registration thereof. The Partnership, on behalf of itself and the other Group
Members, acknowledges that the use of the Enbridge Marks shall not create any
right, title or interest in or to the Enbridge Marks, and all use of the
Enbridge Marks by the Partnership or any other Group Member shall inure to the
benefit of Enbridge. The Partnership agrees, and agrees to cause the other Group
Members, to use the Enbridge Marks in accordance with such quality standards
established by Enbridge and communicated to the Partnership Group from time to
time.

3.3 Termination. The Enbridge License shall commence on the date hereof and
shall terminate (a) upon a termination of this Agreement pursuant to Section 4.5
or (b) or otherwise upon the written agreement of Enbridge and the Partnership.

ARTICLE IV

Miscellaneous

4.1 Confidentiality.

(a) From and after the Closing Date, each of the Parties shall hold, and shall
cause their respective subsidiaries and Affiliates and its and their directors,
officers, employees, agents, consultants, advisors, and other representatives
(collectively, “Representatives”) to hold all Confidential Information in strict
confidence, with at least the same degree of care that applies to such Party’s
confidential and proprietary information and shall not use such Confidential
Information and shall not release or disclose such Confidential Information to
any other Person, except its Representatives or except as required by applicable
law. Each Party shall be responsible for any breach of this section by any of
its Representatives.

(b) If a Party receives a subpoena or other demand for disclosure of
Confidential Information received from any other Party or must disclose to a
Governmental Authority any Confidential Information received from such other
Party in order to obtain or

 

8



--------------------------------------------------------------------------------

maintain any required governmental approval, the receiving Party shall, to the
extent legally permissible, provide notice to the providing Party before
disclosing such Confidential Information. Upon receipt of such notice, the
providing Party shall promptly either seek an appropriate protective order,
waive the receiving Party’s confidentiality obligations hereunder to the extent
necessary to permit the receiving Party to respond to the demand, or otherwise
fully satisfy the subpoena or demand or the requirements of the applicable
Governmental Authority. If the receiving Party is legally compelled to disclose
such Confidential Information or if the providing Party does not promptly
respond as contemplated by this section, the receiving Party may disclose that
portion of Confidential Information covered by the notice or demand.

(c) Each Party acknowledges that the disclosing Party would not have an adequate
remedy at law for the breach by the receiving Party of any one or more of the
covenants contained in this Section 4.1 and agrees that, in the event of such
breach, the disclosing Party may, in addition to the other remedies that may be
available to it, apply to a court for an injunction to prevent breaches of this
Section 4.1 and to enforce specifically the terms and provisions of this
Section 4.1. Notwithstanding any other section hereof, to the extent permitted
by applicable law, the provisions of this Section 4.1 shall survive the
termination of this Agreement.

4.2 Applicable Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware, without regard to the principles
of conflicts of law. EACH OF THE PARTIES HERETO AGREES THAT THIS AGREEMENT
INVOLVES AT LEAST U.S. $100,000.00 AND THAT THIS AGREEMENT HAS BEEN ENTERED INTO
IN EXPRESS RELIANCE UPON 6 Del. C. § 2708. EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES (i) TO BE SUBJECT TO THE JURISDICTION OF
THE COURTS OF THE STATE OF DELAWARE AND OF THE FEDERAL COURTS SITTING IN THE
STATE OF DELAWARE, AND (ii) TO THE EXTENT SUCH PARTY IS NOT OTHERWISE SUBJECT TO
SERVICE OF PROCESS IN THE STATE OF DELAWARE, TO APPOINT AND MAINTAIN AN AGENT IN
THE STATE OF DELAWARE AS SUCH PARTY’S AGENT FOR ACCEPTANCE OF LEGAL PROCESS AND
TO NOTIFY THE OTHER PARTIES OF THE NAME AND ADDRESS OF SUCH AGENT.

4.3 Notice. All notices or requests or consents provided for by, or permitted to
be given pursuant to, this Agreement must be in writing and must be given by
e-mail or United States mail, addressed to the Person to be notified, postpaid,
and registered or certified with return receipt requested or by delivering such
notice in person or by facsimile to such Party. Notice given by personal
delivery or mail shall be effective upon actual receipt. Notice given by e-mail
or facsimile shall be effective upon actual receipt if received during the
recipient’s normal business hours or at the beginning of the recipient’s next
business day after receipt if not received during the recipient’s normal
business hours. All notices to be sent to a Party pursuant to this Agreement
shall be sent to or made at the address set forth below or at such other address
as such Party may stipulate to the other Parties in the manner provided in this
Section 4.3.

 

9



--------------------------------------------------------------------------------

If to Enbridge:

Enbridge Inc.

3000, 425—1st Street S.W.

Calgary, AB T2P 3L8

Attn: Corporate Secretary

Facsimile: (403) 231 – 5929

If to EEP:

Enbridge Energy Partners, L.P.

1100 Louisiana Street, Suite 3300

Houston, Texas 77002

Attn: Chris Kaitson

Facsimile: (713) 821-2229

E-mail: chris.kaitson@enbridge.com

If to any Group Member:

Midcoast Energy Partners, L.P.

c/o Midcoast Holdings, L.L.C., its General Partner

1100 Louisiana Street, Suite 3300

Houston, Texas 77002

Attn: Chris Kaitson

Facsimile: (713) 821-2229

E-mail: chris.kaitson@enbridge.com

4.4 Entire Agreement. This Agreement constitutes the entire agreement of the
Parties relating to the matters contained herein, superseding all prior
contracts or agreements, whether oral or written, relating to the matters
contained herein.

4.5 Termination of Agreement. This Agreement, other than the provisions set
forth in Article II hereof, may be terminated (a) by the written agreement of
all of the Parties or (b) by either Enbridge or the Partnership upon a
Partnership Change of Control by written notice given to the other Parties to
this Agreement. For the avoidance of doubt, the Parties’ indemnification
obligations under Article II shall, to the fullest extent permitted by law,
survive the termination of this Agreement in accordance with their respective
terms.

4.6 Amendment or Modification. This Agreement may be amended or modified from
time to time only by the written agreement of all the Parties. Each such
instrument shall be reduced to writing and shall be designated on its face an
“Amendment” or an “Addendum” to this Agreement.

4.7 Assignment. No Party shall have the right to assign its rights or
obligations under this Agreement without the consent of the other Parties;
provided, however, that the Partnership Group may make a collateral assignment
of this Agreement solely to secure financing for the Partnership Group.

 

10



--------------------------------------------------------------------------------

4.8 Counterparts. This Agreement may be executed in any number of counterparts
with the same effect as if all signatory parties had signed the same document
and shall be construed together and shall constitute one and the same
instrument.

4.9 Severability. If any provision of this Agreement shall be held invalid or
unenforceable by a court or regulatory body of competent jurisdiction, the
remainder of this Agreement shall remain in full force and effect.

4.10 Further Assurances. In connection with this Agreement and all transactions
contemplated by this Agreement, each signatory party hereto agrees to execute
and deliver such additional documents and instruments and to perform such
additional acts as may be necessary or appropriate to effectuate, carry out and
perform all of the terms, provisions and conditions of this Agreement and all
such transactions.

4.11 Rights of Limited Partners. The provisions of this Agreement are
enforceable solely by the Parties to this Agreement, and no Limited Partner or
other interest holder of the Partnership shall have the right, separate and
apart from the Partnership, to enforce any provision of this Agreement or to
compel any Party to this Agreement to comply with the terms of this Agreement.

[Remainder of page intentionally left blank.]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on, and effective
as of, the Closing Date.

 

ENBRIDGE INC. By:  

/s/ Wanda Opheim

Name: Wanda Opheim Title: Vice President      Corporate Development and Planning
By:  

/s/ Colin K. Gruending

Name: Colin K. Gruending Title: Vice President Treasury and Tax ENBRIDGE ENERGY
PARTNERS, L.P.

By: Enbridge Energy Management, L.L.C.,

as delegate of

Enbridge Energy Company, Inc.,

as general partner

By:  

/s/ Chris Kaitson

Name: Chris Kaitson Title: Vice President—Law and Assistant Secretary MIDCOAST
ENERGY PARTNERS, L.P.

By: Midcoast Holdings, L.L.C.,

as general partner

By:  

/s/ Chris Kaitson

Name: Chris Kaitson Title: Vice President—Law and Assistant Secretary MIDCOAST
HOLDINGS, L.L.C. By:  

/s/ Chris Kaitson

Name: Chris Kaitson Title: Vice President—Law and Assistant Secretary

Signature Page to Omnibus Agreement



--------------------------------------------------------------------------------

MIDCOAST OPERATING, L.P. By: Midcoast Holdings, L.L.C, as general partner of
Midcoast Energy Partners, L.P., as sole member of Midcoast OLP GP, L.L.C., as
general partner By:  

/s/ Chris Kaitson

Name: Chris Kaitson Title: Vice President—Law and Assistant Secretary MIDCOAST
OLP GP, L.L.C. By: Midcoast Holdings, L.L.C, as general partner of Midcoast
Energy Partners, L.P., as sole member By:  

/s/ Chris Kaitson

Name: Chris Kaitson Title: Vice President—Law and Assistant Secretary

Signature Page to Omnibus Agreement



--------------------------------------------------------------------------------

Schedule A

Enbridge Marks

 

LOGO [g630166g20e37.jpg]

 

The word “Enbridge”    Registration Number 2987646 “Enbridge” with “script-E”   
Registration Number 2987647 “script-E”    Registration Number 2989862